DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. Hyde, II et al, Iwamura et al, and Barrell et al were cited, previously.
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. In the Remarks, applicant argues in substance that a) Hyde, II does not teach an active step of determining a volume mapped into the overdriven disk array as the reference address refers to the hardware address of the RAID, while the volume refers to the logical block address of a logical storage volume maintained in a table.
For the point a), the examiner respectfully disagrees. In response to applicant’s argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., ‘hardware address of the RAID’, ‘logical block address’ and/or ‘table’) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Hyde, II teaches determining a volume [e.g., Primary volume 6a in fig. 1] mapped into the overdriven disk array [e.g., device number or device numbers in transaction causing contention for competing resources, the transaction towards Primary volume .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyde, II et al [US 2015/0046668 A1] in view of Iwamura et al [US 2014/0237179 A1] further in view of Barrell et al [US 2020/0104045 A1].
	As to claims 1, 8, and 15, Hyde, II et al teach a computer-implemented method for operating a data mirroring system comprising a primary storage and a secondary storage that maintains a synchronous copy of data in the primary storage [e.g., “In data mirroring systems, data is typically maintained in volume pairs, comprising a primary volume in a primary storage device and a corresponding secondary volume in a secondary storage device that includes an identical synchronous copy of the data maintained in the primary volume.  The primary and secondary volumes are identified by a copy relationship.  Primary and secondary storage controllers may be used to control access to the primary and secondary storage devices” in paragraph 0005; “Thus, a primary storage location and the secondary storage location may each be a storage volume” in paragraph 0026], the method comprising:

determining, by one or more processors, a primary volume mapped into the at least one overdriven disk array [e.g., “Thus, a primary storage location and the secondary storage location may each be a storage volume, wherein the volumes are typically at geographically different sites” in paragraph 0026, “In the configuration illustrated in FIG. 1, the storage system 4a and the data storage 6a have been configured as a primary storage system and the primary storage, respectively.  Similarly, the storage system 4b and its data storage 6b have been configured as a 
identifying, by one or more processors, read commands to the primary volume, wherein the read commands access adjacent area in the primary volume [e.g., ‘extant’ or ‘track’ is known to be a contiguous/adjacent area of a storage or a specific number of contiguous/adjacent data blocks of a storage; “Thus, in a read operation from a storage device of the secondary storage system, serialization of the transaction including serialization of storage device access and extent range access is coordinated with the control unit of the primary storage system such as a storage controller of the primary storage system 4a” in paragraph 0054; “accessing same tracks of a storage device of 
generating, by one or more processors, at least one read stream comprising a series of the read commands to the primary volume [e.g., “In this example, a read operation is issued (block 400) by a host wherein the read operation is directed by the host to an address in a storage device in the primary storage system.  In the illustrated embodiment, an address for a read operation may include the device number or numbers of the storage device or devices on which the target data is stored, as well as an identification of the extents or tracks of that storage device or devices containing the target data” in paragraph 0061; “If the read operation does not complete before expiration of the time period, the original read request may be cancelled (block 420), and the read operation restarted or reissued (block 430) to read (block 440) the requested data from the same address but from a storage device or devices in the secondary storage system instead of the primary storage system as originally intended” in paragraph 0062; “Accordingly, if a load-balancing read-from-secondary policy has been implemented (block 510), read operations may be redirected to the secondary storage system instead of the primary storage system, such that one or more read 
redirecting, by one or more processors, at least one sequential read stream to the secondary storage [e.g., “Reissue Read operation to address in secondary storage system” at step 430, “Read I/O completes from secondary storage system” at step 450 in fig. 4; “Accordingly, if a load-balancing read-from-secondary policy has been implemented (block 510), read operations may be redirected to the secondary storage system instead of the primary storage system, such that one or more read operations will complete (block 520) from the secondary storage system rather than from the primary storage system” in paragraph 0070].
Though Hyde, II et al teach the disk array detected as the overdriven-disk array based on one of multiple I/O parameters of the disk array, Hyde, II et al do not explicitly disclose the multiple I/O parameters further comprising a disk array exceeding an I/O capacity. However, Iwamura et al teach at least one disk array exceeding an I/O capacity of the disk array being detected as the at least one overdriven-disk array of the primary storage [e.g., “(S11002) The I/O path manager 5000 confirms the failure status of the virtual volume, executes S11021 if it is a normal status and the I/O load against the primary volume is high (for instance, when a given IOPS is exceeded or a given bandwidth is exceeded)” in paragraph 0196; “(S11021) The I/O path manager 5000 issues a read request to the secondary volume” in paragraph 0199]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Iwamura et al’s teaching above including at least one disk array exceeding an I/O capacity of the disk array also being the 
Though the combination of Hyde, II et al and Iwamura et al teaches the read commands to the primary volume reads adjacent area [e.g., “range of extent” in paragraph 0054, “same tracks of a storage device” in paragraph 0056 of Hyde, II] in the primary volume, the combination does not explicitly disclose, however Barrell et al teach the identified read commands are in the form of sequential read commands with adjacent addresses or addresses with some recognized patterns in the volume, and are generated into the at least one sequential read stream [e.g., see adjacent addresses of sequential requests 504a, 504b, 504c in fig. 5, “Host systems interact with data storage subsystems by providing either random or sequential I/O requests.  Sequential I/O requests may be described as I/O request streams.  In the case of sequential I/O requests, it may be desirable for storage controllers to handle as many different sequential I/O streams as possible to maximize performance.  Sequential I/O streams include a series of generally consecutive I/O requests directed to the same storage device, logical volume, or virtual disk (VDisk).  While some sequential I/O streams may be read requests, other sequential I/O streams may be write requests” in paragraph 0026, “The systems allocate the limited memory resources to the sequential I/O streams using a time-based read ahead to benefit the most from such limited memory resources.  By improving sequential I/O resource allocation from host computer sequential read and write requests in a storage controller, the cost of manufacturing storage controllers may be minimized due to being able to use less onboard memory resources” in paragraph 0031].  Therefore, it would have been obvious to one of ordinary skill in the art before 
As to claims 2, 9, and 16, the combination of Hyde, II et al, Iwamura et al, and Barrell et al teaches monitoring a performance indicator of each disk array in the primary storage, the performance indicator selected from the group consisting of: I/O throughput, I/O rate, and average response time; and wherein said detecting at least one overdriven disk array of the primary storage is responsive to a determination that the performance indicator of at least one disk array exceeds a threshold [e.g., “A determination (block 410) is made as to whether an excessive delay is encountered in completing the operation.  For example, a timer may be set for a predetermined time period or threshold upon issuance of the read operation” in paragraph 0062 of Hyde, II et al].
As to claims 3, 10, and 17, the combination teaches calculating, by one or more processors, respective redirection weights for the sequential read streams; sorting, by one or more processors, the sequential read streams by the redirection weights; and selecting, by one or more computer processors, the one or more of the sequential read streams in order of the redirection weights; wherein the sequential read streams are redirected, by one or more computer processors, according to the selection [e.g., “In one application, the distance from the host to the secondary storage system may be sufficiently short such that the read operation response time from the host to the secondary does not exceed the required response time, if any.  In such an application, 
As to claims 4, 11, and 18, the combination teaches wherein the redirection weight for each of the sequential read streams is a function of a factor selected from the group consisting of: a percentage of total data for the sequential read stream from the overdriven disk arrays associated with the sequential read stream, and a value of the performance indicator of each of overdriven disk arrays associated with the sequential read stream [e.g., “In accordance with another aspect of the present description, yet another read-from-secondary policy may be selected which determines whether the secondary storage system is geographically closer to the host initiating a particular read operation than is the primary storage system.  If so, such a geographic-based read-from-secondary policy may permit the read operation to be redirected to the secondary storage system to avoid excessively long distance read operations.  In one embodiment, such redirection of read operations may be implemented without waiting for a response time threshold to be reached.  Thus, the geographic-based read-from-secondary policy may be applied to read operations to redirect the read operations 
As to claims 5, 12, and 19, the combination teaches prefetching, by one or more processors, data to a memory of the primary storage from the secondary storage based on the one or more of the sequential read streams [e.g., “Thus, for example, cache reads which would otherwise be directed to the cache of a local primary storage system, may benefit from being redirected to the cache of a secondary storage system which is local to the primary storage system” in paragraph 0073 of Hyde, II et al; “The systems allocate the limited memory resources to the sequential I/O streams using a time-based read ahead to benefit the most from such limited memory resources.  By improving sequential I/O resource allocation from host computer sequential read and write requests in a storage controller, the cost of manufacturing storage controllers may be minimized due to being able to use less onboard memory resources” in paragraph 0031 of Barrell et al].
As to claims 6, 13, and 20, the combination teaches detecting, by one or more processors, at least one overdriven disk array of the secondary storage; determining, by one or more processors, a secondary volume mapped into the at least one overdriven disk array of the secondary storage; identifying, by one or more processors, secondary sequential read commands to the secondary volume, wherein the secondary sequential read commands are read commands that access adjacent addresses in the secondary volume, or addresses with some recognized patterns in the secondary volume; generating, by one or more processors, at least one sequential read stream comprising a series of the second sequential read commands to the secondary volume; and 
As to claims 7 and 14, the combination teaches wherein the at least one disk array is RAID array [e.g., “The storages 6a, 6b may comprise an array of storage devices, such as a Just a Bunch of Disks (JBOD), Direct Access Storage Device (DASD), Redundant Array of Independent Disks (RAID) array, virtualization device, tape storage, flash memory, etc.” in paragraph 0037 of Hyde, II et al].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        2/15/2022